United States Court of Appeals
                           FOR THE EIGHTH CIRCUIT
                                    ___________

                                    No. 09-3515
                                    ___________

Marlin E. Jones,                         *
                                         *
             Appellant,                  * Appeal from the United States
                                         * District Court for the
      v.                                 * District of Nebraska.
                                         *
Terry L. Burns,                          *      [UNPUBLISHED]
                                         *
             Appellee.                   *
                                    ___________

                              Submitted: April 22, 2010
                                 Filed: April 27, 2010
                                  ___________

Before LOKEN, BYE, and SHEPHERD, Circuit Judges.
                            ___________

PER CURIAM.

       Marlin E. Jones appeals the district court’s1 Federal Rule of Civil Procedure
41(b) dismissal of his action for failure to prosecute and failure to comply with court
orders. We conclude that dismissal was not an abuse of discretion because, without
sufficient justification, Jones did not attend the final pretrial conference and did not
appear for trial. See DuBose v. Minnesota, 893 F.2d 169, 171 (8th Cir. 1990)
(standard of review; affirming Rule 41(b) dismissal where pro se plaintiff failed to


      1
        The Honorable F. A. Gossett, III, United States Magistrate Judge for the
District of Nebraska, to whom the case was referred for final disposition by consent
of the parties pursuant to 28 U.S.C. § 636(c).
attend pretrial conference or appear for trial). We likewise conclude that the court did
not abuse its discretion in declining to appoint counsel to represent Jones, see Phillips
v. Jasper County Jail, 437 F.3d 791, 794 (8th Cir. 2006) (standard of review; outlining
factors), or in denying Jones’s late-tendered motion to transfer venue, see Terra Int’l,
Inc. v. Miss. Chem. Corp., 119 F.3d 688, 696 (8th Cir. 1997) (standard of review).
Accordingly, we affirm. See 8th Cir. R. 47B.
                         ______________________________




                                          -2-